EXHIBIT 10.1

 


 


 

 
 


 


 
BOSTON SCIENTIFIC CORPORATION
 
NON-EMPLOYEE DIRECTOR
 
DEFERRED COMPENSATION PLAN
 


 
(As Amended and Restated Effective January 1, 2009)
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Table of Contents
 
 

   
Page
     
ARTICLE I
Definitions
1
           
ARTICLE II
Eligibility and Enrollment
5
     
2.1
Participation
5
     
2.2
Enrollment Requirements
5
     
2.3
Commencement of Participation
5
           
ARTICLE III
Deferral Commitments/Interest Crediting/Taxes
5
     
3.1
Maximum Deferral
5
     
3.2
Election to Defer: Effect of Election Form.
5
     
3.3
Withholding of Deferral Amounts
6
     
3.4
Initial Credits and Interest Crediting
6
     
3.5
Interest Crediting for Installment Distributions
8
     
3.6
Taxes
8
     
3.7
Quarterly Statements
9
           
ARTICLE IV
Fixed Date Payout; Withdrawals; Change in Control
9
     
4.1
Fixed Date Payout
9
     
4.2
Other Benefits Take Precedence Over Fixed Date Payout
9
     
4.3
Unforeseeable Financial Emergencies.
9
     
4.4
Change in Control
10
           
ARTICLE V
Termination Benefit
10
     
5.1
Termination Benefit
10
     
5.2
Payment of Termination Benefit.
10
     
5.3
Failure to Elect
11
     
5.4
Death Prior to Completion of Termination Benefit
11
           
ARTICLE VI
Pre-Termination Survivor Benefit
11
     
6.1
Pre-Termination Survivor Benefit
11
     
6.2
Payment of Pre-Termination Survivor Benefit.
12
     
6.3
Failure to Elect
12
     

 
 
 
- i -

--------------------------------------------------------------------------------

 
 

     
ARTICLE VII
Beneficiary Designation
13
     
7.1
Beneficiary
13
     
7.2
Beneficiary Designation: Change
13
     
7.3
Acknowledgment
13
     
7.4
No Beneficiary Designation
13
     
7.5
Doubt as to Beneficiary
13
     
7.6
Discharge of Obligations
13
           
ARTICLE VIII
Termination, Amendment or Modification
13
     
8.1
Termination
13
     
8.2
Amendment
14
     
8.3
Plan Agreement
14
     
8.4
Effect of Payment
14
           
ARTICLE IX
Administration
14
     
9.1
Committee Duties
14
     
9.2
Agents
14
     
9.3
Binding Effect of Decisions
15
     
9.4
Indemnity of Committee
15
     
9.5
Company Information
15
           
ARTICLE X
Other Benefits and Agreements
15
     
10.1
Coordination with Other Benefits
15
           
ARTICLE XI
Claims Procedures
15
     
11.1
Presentation of Claim
15
     
11.2
Notification of Decision
15
     
11.3
Review of a Denied Claim
16
     
11.4
Decision on Review
16
     
11.5
Legal Action
16
           
ARTICLE XII
Funding
17
     
12.1
No Funding
17
     
12.2
Grantor Trust
17
           
ARTICLE XIII
Miscellaneous
17
     
13.1
Limitation on Benefit Payment
17

 
 
- ii -

--------------------------------------------------------------------------------

 

     
13.2
Status of Plan
18
     
13.3
Unsecured General Creditor
18
     
13.4
Company’s Liability
18
     
13.5
Nonassignability
18
     
13.6
Not a Contract of Employment
18
     
13.7
Furnishing Information
18
     
13.8
Terms
18
     
13.9
Captions
18
     
13.10
Governing Law
19
     
13.11
Notice
19
     
13.12
Successors
19
     
13.13
Spouse’s Interest
19
     
13.14
Validity
19
     
13.15
Incompetent
19
     
13.16
Court Order
19
     
13.17
Distribution in the Event of Taxation.
20
     
13.18
Code Section 409A
20
     

 
 
 
 
 
 
 
 
 
 
 
 
 
- iii -

--------------------------------------------------------------------------------

 
BOSTON SCIENTIFIC CORPORATION


NON-EMPLOYEE DIRECTOR


DEFERRED COMPENSATION PLAN


As Amended and Restated
 
Effective January 1, 2009
 
Purpose
 
The purpose of this Plan is to provide specified benefits to Directors of Boston
Scientific Corporation, a Delaware corporation, the sponsor of this Plan. This
Plan shall be unfunded for tax purposes.  The Plan, as restated herein, is
intended to comply with Code section 409A and shall be interpreted and construed
in accordance with Code section 409A and the Treasury regulations and other
interpretative guidance issued thereunder.  No amounts credited or vested under
the Plan prior to January 1, 2005, pursuant to the terms of the Plan as then in
effect, shall be grandfathered within the meaning of Code section 409A.
 
ARTICLE I
 
Definitions
 
For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:
 
1.1  
“Account Balance” shall mean (i) the Deferral Amount, plus (ii) interest
credited in accordance with all the applicable interest crediting provisions of
this Plan, less (iii) all distributions or other debits credited pursuant to the
provisions of this Plan. This Account Balance shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid or issued to a Participant pursuant to this Plan.

 
1.2  
“Annual Deferral Amount” shall mean that portion of a Participant’s Directors
Fees that a Participant elects to have deferred in accordance with Article 3 for
any one Plan Year. In the event of a Participant’s Separation from Service or
death prior to the end of a Plan Year, such year’s Annual Deferral Amount shall
be the actual amount deferred prior to such event.

 
1.3  
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 7, that are entitled to receive benefits
under this Plan upon the death of a Participant.

 
1.4  
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 
1.5  
“Board” shall mean the board of directors of the Company.

 
 
- 1 -

--------------------------------------------------------------------------------

 
1.6  
“Cash Common Stock Account Balance” shall mean the portion of a Participant’s
Account Balance attributable to Directors Fees that, absent deferral under the
Plan, would have been paid to the Director in cash and which is converted and
credited under the Common Stock Option pursuant to the Director’s election under
Section 3.4(a).

 
1.7  
“Change in Control” shall mean the first to occur of any of the following change
in control events, as determined by the Committee in accordance with the
provisions of Treas. Reg. §1.409A-3(i)(5):

 
(a) Change in Ownership.  The acquisition by any one person, or more than one
person acting as a group (as defined in Treas. Reg. §1.409A-3(i)(5)(v)(B)) of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.
 
(b) Change in Effective Control.
 
(i)  
The acquisition by any one person, or more than one person acting as a group (as
defined in Treas. Reg. §1.409A-3(i)(5)(v)(B)) on one date (or during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Company; provided, however, that any
acquisition by (x) any noncorporate shareholder of the Company as of the
effective date of the initial registration of an offering of Common Stock under
the Securities Act of 1933, (y) the Company or any of its subsidiaries, or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries or (z) any corporation with respect to which,
following such acquisition, more than 60% of, respectively, the then outstanding
shares of common stock of such corporation and combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and Company voting
securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
outstanding Common Stock and Company voting securities, as the case may be,
shall not constitute a Change in Control.

 
(ii)  
The replacement of a majority of members of the Board during any 12-month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election.

 
(c) Change in the Ownership of a Substantial Portion of the Company’s
Assets.  The acquisition by any one person, or more than one person acting as a
group (as defined in Treas. Reg. §1.409A-3(i)(5)(v)(B)) on one date (or during
the 12-month period
 
 
- 2 -

--------------------------------------------------------------------------------

 
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value (determined
without regard to any liabilities associated with such assets) equal to or more
than 40% of the total gross fair market value of all of the assets of the
Company (determined without regard to any liabilities associated with such
assets) immediately before such acquisition or acquisitions.  
 
1.8  
“Claimant” shall have the meaning set forth in Section 11.1.

 
1.9  
“Code” shall mean the Internal Revenue Code of 1986, as may be amended from time
to time.

 
1.10  
“Committee” shall mean the committee described in Article 9.

 
1.11  
“Common Stock” shall mean the common stock, $.01 par value, of the Company.

 
1.12  
“Common Stock Option” shall mean the conversion and crediting option described
in Section 3.4(a)(ii).

 
1.13  
“Common Stock Account Balance” shall mean the Cash Common Stock Account Balance
and the Equity Common Stock Account Balance.

 
1.14  
“Company” shall mean Boston Scientific Corporation, a Delaware corporation, and
any successor to all or substantially all of the Company’s assets or business
which assumes the obligations of the Company to the maximum extent permitted by
Code section 409A.

 
1.15  
“Deferral Amount” shall mean the sum of all of a Participant’s Annual Deferral
Amounts.

 
1.16  
“Deduction Limitation” shall mean the limitation described in Section 13.1 on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan.

 
1.17  
“Director” shall mean any non-employee member of the board of directors of the
Company.

 
1.18  
“Directors Fees” shall mean the annual fees paid by the Company, including
retainer fees and committee chair fees and any equity-based awards granted to
the Director by the Company, in each case for serving on its board of directors.

 
1.19  
“Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 
1.20  
 “Equity Common Stock Account Balance” shall mean the portion of a Participant’s
Account Balance attributable to Directors Fees that, absent deferral under the
Plan, would have been issued to the Director in the form of one or more
equity-based awards.

 
1.21  
“Fixed Date Payout” shall mean the payout described in Section 4.1.

 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
1.22  
“Market Price” shall mean, as of any trading date, the closing price of Common
Stock on such date (or, if no trading shall have occurred on such date, on the
immediately preceding date on which trading shall have occurred).

 
1.23  
“Moody’s Rate Option” shall mean the interest crediting option described in
Section 3.4(a)(i).

 
1.24  
“Moody’s Rate Option Account Balance” shall mean the portion of a Participant’s
Account Balance attributable to Directors Fees that, absent deferral under the
Plan, would have been paid to the Director in cash and as to which interest is
being credited under the Moody’s Rate Option pursuant to the Director’s election
under Section 3.4(a).

 
1.25  
“Participant” shall mean a Director (i) who elects to participate in the Plan
(in accordance with the provisions of the Plan), (ii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iii) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (iv) who commences participation in the Plan, and (v)
whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan, even if he or she
has an interest in the Participant’s benefits under the Plan as a result of
applicable law or property settlements resulting from legal separation or
divorce.

 
1.26  
“Plan” shall mean the Boston Scientific Corporation Non-Employee Director
Deferred Compensation Plan, as amended and restated effective January 1, 2009,
and as may be further amended from time to time, which shall be evidenced by
this instrument, including any amendment hereto, and by each Plan Agreement.

 
1.27  
“Plan Agreement” shall mean a written agreement which is entered into by and
between the Company and a Participant. Each Plan Agreement executed by a
Participant and the Company shall provide for the entire benefit to which such
Participant is entitled to under the Plan, and the Plan Agreement bearing the
latest date of acceptance by the Committee shall govern such entitlement. The
terms of any Plan Agreement may vary by Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Company and the
Participant.

 
1.28  
“Plan Year” shall mean the twelve (12) month period beginning on January 1 and
continuing through December 31.

 
1.29  
“Pre-Termination Survivor Benefit” shall mean the benefit described in Article
6.

 
1.30  
“Separation from Service” and correlative terms mean the ceasing of all services
as a Director constituting a “separation from service” (as that term is defined
at Treas. Reg. § 1.409A-1(h)) from the Company and any corporation or other
trade or business that together with the Company would be treated as a single
“employer” for purposes of Treas. Reg. § 1.409A-1(h)(3).

 
1.31  
“Termination Benefit” shall mean the benefit described in Article 5.

 
 
- 4 -

--------------------------------------------------------------------------------

 
1.32  
“Unforeseeable Financial Emergency” shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant’s property due to casualty, or (iii)
other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant and constituting an “unforeseeable
emergency” as defined in Treas. Reg. § 1.409A-3(i)(3), all as determined in the
sole discretion of the Committee.

 
ARTICLE II
 
Eligibility and Enrollment
 
2.1  
Participation.  Participation in the Plan shall be limited to Directors.

 
2.2  
Enrollment Requirements.  As a condition to participation, each Director shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form not later than the applicable election
deadline specified in Section 3.2.  In addition, the Committee shall establish
from time to time such other enrollment requirements as it determines, in its
sole discretion, are necessary.

 
2.3  
Commencement of Participation.  Each Director shall commence participation in
the Plan upon satisfaction of all enrollment requirements set forth in this Plan
and required by the Committee, including returning all required documents to the
Committee within the required time frame. If a Director fails to meet all such
requirements within the required time frame, he or she shall not be eligible to
participate in the Plan until the first day of the Plan Year commencing after
the delivery to and acceptance by the Committee of the required documents.

 
ARTICLE III
 
Deferral Commitments/Interest Crediting/Taxes
 
3.1  
Maximum Deferral.  For each Plan Year, a Participant may elect to defer up to
100% of his or her Directors Fees. Notwithstanding the foregoing, if a
Participant first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount shall be limited to the amount of Directors Fees
not yet earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form that are accepted by the Committee.

 
3.2  
Election to Defer: Effect of Election Form.

 
(a) First Plan Year.  In connection with a Participant’s commencement of
participation in the Plan during the course of a Plan Year, the Participant may
make an irrevocable deferral election for Directors Fees in respect of services
to be performed for the remainder of the Plan Year in which the Participant
commences participation in the Plan not later than thirty (30) days after first
becoming eligible, along with, to the extent consistent with section 409A of the
Code, such other form or forms as the Committee deems necessary or desirable
under the Plan. For such election to be valid, the Election Form must be
completed and signed by the Participant, timely delivered to the
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
Committee (in accordance with the foregoing sentence) and accepted by the
Committee.  A Director who already participates or is eligible to participate in
(including, except to the extent otherwise provided in Treas. Reg. §
1.409A-2(a)(7), a Director who has any entitlement, vested or unvested, to
payments under) any other nonqualified deferred compensation plan that would be
required to be aggregated with the Plan for purposes of Treas. Reg.
§ 1.409A-1(c)(2) shall not be treated as eligible for the mid-year election
rules of this Section 3.2 with respect to the Plan, even if he or she had never
previously been eligible to participate in the Plan itself.
 
(b) Subsequent Plan Years.  For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee a new Election Form, in accordance with its rules and
procedures; provided that such Election Form must be delivered not later than
the last day of the Plan Year preceding the Plan Year in which the services to
which the Directors Fees relate are to be performed. If no Election Form is
timely delivered for a Plan Year, there shall be no Annual Deferral Amount for
that Plan Year.
 
3.3  
Withholding of Deferral Amounts.  For each Plan Year, Directors Fees with
respect to which a deferral election has been made under Section 3.2 shall be
withheld at the time such Directors Fees are or otherwise would be paid,
transferred, or delivered to the Participant.

 
3.4  
Initial Credits and Interest Crediting.  Amounts withheld under Section 3.3
shall be credited to each Participant’s Account Balance as set forth in this
Section 3.4.

 
(a) Directors Fees Attributable to Cash.  At the time that a Participant makes a
deferral election under Section 3.2 for any Plan Year with respect to Directors
Fees that, absent such election, would have been payable to the Director in
cash, the Participant shall also elect whether interest shall be credited on the
Annual Deferral Amount for such Plan Year on the basis of the Moody’s Rate
Option or the Common Stock Option, or whether a designated portion of the Annual
Deferral Amount shall be subject to each such option.
 
(i)  
Moody’s Rate Option.  If the Moody’s Rate Option is elected for all or a
designated portion of an Annual Deferral Amount, that amount shall be credited
to the Participant’s Moody’s Rate Option Account Balance, and interest shall be
credited for each Plan Year to the Annual Deferral Amount (or the designated
portion thereof) at the applicable Moody’s rate. The applicable Moody’s rate for
a Plan Year shall be the interest rate, stated as an annual rate, that (i) is
published in Moody’s Bond Record under the heading of “Moody’s Composite Yield
on Seasoned Corporate Bonds” and (ii) is equal to the average corporate bond
yield calculated for the month of September preceding the Plan Year for which
the rate is to be used.  Interest shall be credited under this option as though
the Annual Deferral Amount for each Plan Year were withheld at the beginning of
the Plan Year or, in the case of the first year of Plan participation, were
withheld on the date that the Participant commenced participation in the Plan,
and shall be compounded annually.  In the event distribution of the Annual
Deferral Amount is made or commences prior to the end of a Plan Year, the basis
for that year’s interest crediting on such distribution will be a fraction of
the full year’s interest, based on the number of full months prior to such
distribution or commencement.  For purposes of crediting interest up to the time
of a distribution, each distribution shall be treated as made on the first day
of the month in which the distribution is actually made.

 
 
- 6 -

--------------------------------------------------------------------------------

 
(ii)  
Common Stock Option:  If the Common Stock Option is elected for all or a
designated portion of an Annual Deferral Amount, that amount will be converted
(in the manner prescribed in this Section 3.4(a)(ii)) into hypothetical Common
Stock equivalent units and credited to the Participant’s Cash Common Stock
Account Balance.  The number of such units shall be determined by dividing that
part of the Annual Deferral Amount (or designated portion thereof) that is
attributable to each calendar quarter by the average of the Market Prices of
Common Stock during the last five (5) trading days of the preceding calendar
quarter.  Common Stock equivalent units will be calculated to the nearest
thousandth.  On each dividend payment date for the Common Stock, dividend
equivalents in the form of additional units representing Common Stock will be
credited to the Participant’s Cash Common Stock Account Balance equal to (i) the
per-share cash dividend divided by the average of the Market Prices of Common
Stock on the five (5) trading days preceding the payment date, multiplied by
(ii) the number of such units reflected in such Account Balance on the day
before the dividend payment date.  Upon the Participant’s Separation from
Service or death, or in the event of a Fixed Date Payout, the Common Stock
equivalent units credited to the Cash Common Stock Account Balance will be
valued for payment by multiplying the applicable number of units by the average
of the Market Prices of Common Stock during the last five (5) trading days of
the month preceding the date on which the Annual Deferral Amount is to be paid
(or on which payments of such Amount are to commence).  If the outstanding
shares of Common Stock are increased, decreased or exchanged for a different
number or kind of shares or other securities, or if additional shares or new or
different shares or other securities are distributed with respect to such shares
of Common Stock or other securities through merger, consolidation, sale of all
or substantially all the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock or other
securities, appropriate adjustments will be made by the Company in the number of
Common Stock equivalent units credited to a Participant’s Cash Common Stock
Account Balance.

 
(b) Directors Fees Attributable to Equity.  A deferral election under Section
3.2 for any Plan Year with respect to Directors Fees that, absent such election,
would have been issued to the Director in the form of one or more equity-based
awards shall constitute an election to have such equity-based award(s) converted
(in the manner prescribed in Section 3.4(b)(i) below) into hypothetical Common
Stock equivalent units and credited to the Participant’s Equity Common Stock
Account Balance pursuant to this Section 3.4(b).  As of any date thereafter, the
Participant shall be vested in any Common Stock equivalent unit credited to his
or her Equity Common Stock Account Balance solely to the extent that he or she
would have been vested as of such date in the specific equity-based award from
which such Common Stock equivalent unit was converted, absent the conversion of
such equity-based award into Common Stock equivalent units under this Section
3.4(b).
 
 
- 7 -

--------------------------------------------------------------------------------

 
(i)  
The number of such units shall be equal to the number of shares of Common Stock
subject to the equity-based award which has been deferred.  If the outstanding
shares of Common Stock are increased, decreased or exchanged for a different
number or kind of shares or other securities, or if additional shares or new or
different shares or other securities are distributed with respect to such shares
of Common Stock or other securities through merger, consolidation, sale of all
or substantially all the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock or other
securities, appropriate adjustments will be made by the Company in the number of
Common Stock equivalent units credited to a Participant’s Equity Common Stock
Account Balance.

 
(ii)  
No additional amounts or units shall be credited in respect of any units
credited under the Equity Common Stock Account Balance in respect of any
dividend payment date for the Common Stock.  Each Director shall be entitled to
a lump sum cash payment payable each calendar year, no later than December 31st
of such year, in an amount equal to the sum of the following calculated for each
dividend payment date that occurred during such calendar year: (i) the per-share
cash dividend declared for such dividend payment date, multiplied by (ii) the
number of units reflected in the Participant’s Equity Common Stock Account
Balance on the day before such dividend payment date.

 
3.5  
Interest Crediting for Installment Distributions.  If a Participant’s benefits
under this Plan are to be paid from the Moody’s Rate Option Account Balance in
substantially equal monthly installments, such payments shall be determined by
amortizing the Participant’s specified benefit over the number of months
elected, using the interest rate determined under the Moody’s Rate Option for
each year and treating the first installment payment as all principal and each
subsequent installment payment, first as interest accrued for the applicable
installment period on the unpaid Moody’s Rate Option Account Balance and second
as a reduction in the Moody’s Rate Option Account Balance.

 
3.6  
Taxes.  The Company, or the trustee of any trust established under Section 12.2,
shall withhold from any payments made to a Participant under this Plan any
applicable federal, state and local income, employment and other taxes that are
required to be withheld by the Company, or the trustee of the trust, in
connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Company or the trustee.

 
 
 
- 8 -

--------------------------------------------------------------------------------

 
3.7  
Quarterly Statements.  As soon as practicable after the end of each calendar
quarter, the Committee shall provide a statement to each Participant showing the
Participant’s Account Balance as of the end of the quarter.  In determining the
Account Balance as of the end of a quarter, the Committee shall credit interest
under the Moody’s Rate Option through the last day of the quarter, and shall
provide the aggregate number of Common Stock equivalent units credited to the
Participant’s Cash Common Stock Account Balance and to the Participant’s Equity
Common Stock Account Balance as of the last day of the quarter.

 
 
ARTICLE IV
 
Fixed Date Payout; Withdrawals; Change in Control
 
4.1  
Fixed Date Payout.  In connection with each election to defer an Annual Deferral
Amount, a Participant may elect irrevocably to receive a future “Fixed Date
Payout” from the Plan.  Subject to the Deduction Limitation, the Fixed Date
Payout shall be a lump sum payment, payable in cash except with respect to
amounts credited under the Equity Common Stock Account which shall, to the
extent vested, be issuable in stock, in an amount that is equal to such Annual
Deferral Amount plus interest, if any, credited in the manner provided in
Section 3.4 above on that amount.  Subject to the Deduction Limitation and the
other terms and conditions of this Plan, each Fixed Date Payout elected shall be
paid within 60 days of the first day of any Plan Year designated by the
Participant that is at least three (3) years after the first day of the Plan
Year in which the Annual Deferral Amount is actually deferred.  Any portion of
the Participant’s Equity Common Stock Account Balance which is not vested in
accordance with Section 3.4(b) as of the date of the Fixed Date Payout shall be
forfeited as of such date.  At any time prior to the first day of the Plan Year
preceding the Plan Year in which a Fixed Date Payout is otherwise scheduled to
be made under this Section 4.1, the Participant may change this election by
submitting a new Election Form to the Committee that is accepted by the
Committee in its sole discretion; provided that he or she must irrevocably elect
to postpone such Fixed Date Payout by a period of not fewer than five (5) years,
in which case payment shall be made on or within thirty (30) days following the
last day of such subsequent Plan Year.  No such additional deferral election
shall take effect until one year has elapsed from the date the new Election Form
is accepted by the Committee.

 
4.2  
Other Benefits Take Precedence Over Fixed Date Payout.  Should an event occur
that triggers a benefit under Article 5 or 6, any Annual Deferral Amount, plus
interest thereon, if any, that is subject to a Fixed Date Payout election or
additional deferral election under Section 4.1 shall not be paid in accordance
with Section 4.1, but shall be paid or issued in accordance with the other
applicable Article.

 
4.3  
Unforeseeable Financial Emergencies.

 
(a) Withdrawal for Unforeseeable Financial Emergency.  If a Participant
experiences an Unforeseeable Financial Emergency, the Participant may, with the
consent of a majority of the disinterested members of the Committee, receive a
distribution from his or her Moody’s Rate Option Account Balance, in an amount
reasonably needed to satisfy the Unforeseeable Financial Emergency, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution;
provided that, no distribution shall be made under this Section 4.3 to the
extent that such Unforeseeable Financial Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), or by cessation of deferrals under the
Plan. The determination of the existence of a Participant’s Unforeseeable
Financial Emergency and the amount required to be distributed to meet the need
created by the Unforeseeable Financial Emergency shall be made by the Committee,
all in accordance with the rules of Treas. Reg. §1.409A-3(i)(3).  The payment of
any amount under this Section 4.3 shall not be subject to the Deduction
Limitation.  No portion of the Participant’s Common Stock Account Balance shall
be available for withdrawal under this Section 4.3.
 
 
- 9 -

--------------------------------------------------------------------------------

 
(b) Cessation of Deferrals. To the extent that a Participant receives a
distribution under the Plan due to an Unforeseeable Financial Emergency under
this Section 4.3, such Participant’s deferral election for the remainder of the
then-current Plan Year shall be cancelled and have no further effect.
 
4.4  
Change in Control.  If a Change in Control occurs, all deferral elections under
the Plan shall automatically cease, and each Participant (or Beneficiary of a
deceased Participant) shall receive a distribution of the aggregate value of his
or her Moody’s Rate Option Account Balance and his or her Cash Common Stock
Account Balance in a single lump sum cash payment as soon as practicable, and no
later than 60 days, after such Change in Control.  The Participant’s Equity
Common Stock Account Balance shall not be paid under this Section 4.4 but shall,
instead, be paid out in accordance with the other provisions of the Plan.

 
 
ARTICLE V
 
Termination Benefit
 
5.1  
Termination Benefit.  Subject to the Deduction Limitation, a Participant who
experiences a Separation from Service prior to his or her death shall receive,
as a Termination Benefit, his or her Account Balance in accordance with this
Article 5.

 
5.2  
Payment of Termination Benefit.

 
(a) Equity Common Stock Account Balance.  A Participant who experiences a
Separation from Service prior to his or her death shall receive his or her
Equity Common Stock Account Balance as a Termination Benefit in the form of
stock no later than 60 days after the date the Participant Separates from
Service.  Any portion of the Participant’s Equity Common Stock Account Balance
which is not vested in accordance with Section 3.4(b) as of the date of the
Participant’s Separation from Service shall be forfeited as of such date.
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
(b) Moody’s Rate Option Account Balance.  In connection with each election to
defer an Annual Deferral Amount, the Participant shall elect to receive the
portion of such Annual Deferral Amount allocated to the Moody’s Rate Option as a
Termination Benefit in the form of a lump sum or in substantially equal monthly
payments (the latter determined in accordance with Section 3.5 above) over a
period of 60 or 120 months with such payment to be made or to commence no later
than 60 days after the date the Participant Separates from Service.  The
Participant may change this election by submitting a new Election Form to the
Committee that is accepted by the Committee in its sole discretion; provided
that he or she must irrevocably elect to postpone by a period of not fewer than
five (5) years the year in which payment of his or her Moody’s Rate Option
Account Balance is to be made or to commence, in which case (unless there is an
accelerated payment by reason of the Participant’s death under Section 5.4 or
Article 6) payment shall be made or shall commence no later than 60 days
following the last day of such subsequent year.  No such additional deferral
election shall take effect until one year has elapsed from the date the new
Election Form is accepted by the Committee.
 
(c) Cash Common Stock Account Balance.  The Participant shall receive his or her
Cash Common Stock Account Balance as a Termination Benefit payable in two (2)
installments, with one-half of the value of the Cash Common Stock Account
Balance (determined in accordance with Section 3.4(a)(ii) as of the date of the
Participant’s Separation from Service) paid within 60 days of the Separation
from Service and the remainder of the value of the Cash Common Stock Account
Balance paid on or after January 1 of the year following the year of the
Separation from Service.
 
5.3  
Failure to Elect.  With respect to each Plan Year in which a Participant makes a
deferral election, if a Participant does not make any election with respect to
the form of payment of the Annual Deferral Amount allocated to the Moody’s Rate
Option, then the Termination Benefit attributable to such Annual Deferral Amount
shall be payable in a lump sum no later than 60 days after the date the
Participant Separates from Service.

 
5.4  
Death Prior to Completion of Termination Benefit.  If a Participant dies after
Separation from Service but before the Termination Benefit is paid or paid in
full, the Participant’s unpaid Termination Benefit shall be paid, or payments
shall commence or continue to be made, to the Participant’s Beneficiary (a) at
the same time or times as, or over the remaining number of months and in the
same amounts as, that unpaid Termination Benefit would have been paid to the
Participant had the Participant survived, or (b) in a lump sum, if requested by
the Beneficiary and allowed in the sole discretion of the Committee (but only to
the extent permissible under Code section 409A), that is equal to the
Participant’s unpaid remaining Account Balance.

 
 
ARTICLE VI
 
Pre-Termination Survivor Benefit
 
6.1  
Pre-Termination Survivor Benefit.  Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Termination Survivor Benefit equal
to the Participant’s Account Balance, if the Participant dies before he or she
experiences a Separation from Service.

 
 
- 11 -

--------------------------------------------------------------------------------

 
6.2  
Payment of Pre-Termination Survivor Benefit.

 
(a) Equity Common Stock Account Balance.  A Participant’s Beneficiary who is
entitled to a Pre-Termination Survivor Benefit under Section 6.1 shall receive
the Participant’s Equity Common Stock Account Balance in stock no later than 90
days after the date of the Participant’s death.  Any portion of the
Participant’s Equity Common Stock Account Balance which is not vested in
accordance with Section 3.4(b) as of the date of the Participant’s death shall
be forfeited as of such date.
 
(b) Moody’s Rate Option Account Balance.  A Participant, in connection with his
or her commencement of participation in the Plan, shall elect on an Election
Form whether his or her Beneficiary shall receive his or her Moody’s Rate Option
Account Balance as a Pre-Termination Survivor Benefit in the form of a lump sum
or in equal monthly payments (the latter determined in accordance with Section
3.5 above) over a period of 60 or 120 months.  The Participant may change this
election by submitting a new Election Form to the Committee that is accepted by
the Committee in its sole discretion; provided that no such change shall take
effect until one year has elapsed from the date the new Election Form is
accepted by the Committee. Despite the foregoing, if the Participant’s Account
Balance at the time of his or her death is less than the applicable dollar
amount in effect under Code section 402(g)(1)(B) at such time, payment of the
Pre-Termination Survivor Benefit may be made, in the sole discretion of the
Committee, in a lump sum; provided that such payment results in the termination
and liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Treas. Reg.
§1.409A-1(c)(2).  Any Pre-Termination Survivor Benefit payable under this
Section 6.2(b) shall be made, in the case of a lump sum payment, or shall
commence, in the case of an installment payment, no later than 90 days after the
date of the Participant’s death.  
 
(c) Cash Common Stock Account Balance.  Unless the entirety of the Participant’s
interest under the Plan is distributed in a lump sum pursuant to the third
sentence of Section 6.2(b), a Participant’s Beneficiary who is entitled to a
Pre-Termination Survivor Benefit under Section 6.1 shall receive the
Participant’s Cash Common Stock Account Balance in two (2) installments, with
one-half of the value of the Cash Common Stock Account Balance (determined in
accordance with Section 3.4(a)(ii) as of the date of the Participant’s death)
paid within 90 days of the date of the Participant’s death and the remainder of
the value of the Cash Common Stock Account Balance paid on or after January 1 of
the year following the year of the Participant’s death.
 
6.3  
Failure to Elect.  If a Participant does not make any election with respect to
the form of payment of his or her Moody’s Rate Option Account Balance as a
Pre-Termination Survivor Benefit, then such benefit shall be paid in a lump sum
no later than 90 days after the date of the Participant’s death.

 
 
 
- 12 -

--------------------------------------------------------------------------------

 
ARTICLE VII
 
Beneficiary Designation
 
7.1  
Beneficiary.  Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.

 
7.2  
Beneficiary Designation: Change.  A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent.  A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.  The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 
7.3  
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.

 
7.4  
No Beneficiary Designation.  If a Participant fails to designate a Beneficiary
as provided in Sections 7.1, 7.2 and 7.3 above, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse.  If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 
7.5  
Doubt as to Beneficiary.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Company to withhold such
payments until this matter is resolved to the Committee’s satisfaction.

 
7.6  
Discharge of Obligations.  The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 
 
ARTICLE VIII
 
Termination, Amendment or Modification
 
8.1  
Termination.  Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future. The
Company, by action of the Board, may, at any time and from time to time,
terminate the Plan as a whole or with respect to any Participant or group of
Participants. The termination of the Plan shall not adversely affect any
Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination; provided, however, that,
upon the full termination of the Plan, payments hereunder shall be accelerated
only to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix).

 
 
- 13 -

--------------------------------------------------------------------------------

 
8.2  
Amendment.  The Company may, at any time, amend or modify the Plan in whole or
in part by action of the Board; provided, however, that no change shall be made
to the Plan that would be inconsistent with the applicable provisions of Code
section 409A and, except for any amendment or modification the Company
determines in its sole discretion is necessary to comply with law or regulation,
no amendment or modification shall be effective to (i) decrease or restrict the
value of a Participant’s Account Balance in existence at the time the amendment
or modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification, or, if the Participant had Separated from Service as of the
effective date of the amendment or modification or (ii) affect any Participant
or Beneficiary who has become entitled to the payment of benefits under the Plan
as of the date of the amendment or modification.

 
8.3  
Plan Agreement.  Despite the provisions of Sections 8.1 and 8.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Company may only amend or terminate such provisions with
the consent of the Participant.

 
8.4  
Effect of Payment.  The full payment of the applicable benefit under Articles 5
or 6 of the Plan shall completely discharge all obligations to a Participant and
his or her designated Beneficiaries under this Plan and the Participant’s Plan
Agreement shall terminate.

 
 
ARTICLE IX
 
Administration
 
9.1  
Committee Duties.  This Plan shall be administered by a Committee which shall
consist of the Board, or such committee as the Board shall appoint. Members of
the Committee may be Participants under this Plan.  The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan (ii)
decide or resolve any and all questions as may arise in connection with the
Plan, including without limitation any interpretations of this Plan and any
entitlement to benefits under the Plan, and (iii) delegate the performance of
ministerial tasks relating to Plan administration to such persons as the
Committee may designate.  Any individual serving on the Committee who is a
Participant will not vote or act on any matter relating solely to himself or
herself.  When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

 
9.2  
Agents.  In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such duties as it sees fit (including
acting through a duly appointed representative) and may from time to time
consult with counsel who may be counsel to the Company.

 
 
- 14 -

--------------------------------------------------------------------------------

 
9.3  
Binding Effect of Decisions.  The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan, in the absence of clear and convincing evidence
that the Committee acted arbitrarily and capriciously.

 
9.4  
Indemnity of Committee.  The Company shall indemnify and hold harmless the
members of the Committee, and any individual or individuals to whom duties of
the Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members or any such individual or individuals.

 
9.5  
Company Information.  To enable the Committee to perform its functions, the
Company shall supply full and timely information to the Committee on all matters
relating to the compensation of its Participants, the date and circumstances of
the Separation from Service or death of its Participants, and such other
pertinent information as the Committee may reasonably require.

 
 
ARTICLE X
 
Other Benefits and Agreements
 
10.1  
Coordination with Other Benefits.  The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program sponsored or
maintained by the Company.  The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 
 
ARTICLE XI
 
Claims Procedures
 
11.1  
Presentation of Claim.  Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan.  If such a claim relates
to the contents of a notice received by the Claimant, the claim must be made
within 60 days after such notice was received by the Claimant.  All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.

 
11.2  
Notification of Decision.  The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 
(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
 
(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:
 
 
- 15 -

--------------------------------------------------------------------------------

 
(i)  
the specific reason(s) for the denial of the claim, or any part of it;

 
(ii)  
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 
(iii)  
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 
(iv)  
an explanation of the claim review procedure set forth in Section 11.3 below.

 
11.3  
Review of a Denied Claim.  Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim.  Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 
(a) may review pertinent documents;
 
(b) may submit written comments or other documents; and/or
 
(c) may request a hearing, which the Committee, in its sole discretion, may
grant.
 
11.4  
Decision on Review.  The Committee shall render its decision on review promptly,
and not later than 60 days after the filing of a written request for review of
the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
120 days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

 
(a) specific reasons for the decision;
 
(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and
 
(c) such other matters as the Committee deems relevant.
 
11.5  
Legal Action.  A Claimant’s compliance with the foregoing provisions of this
Article 11 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 
 
 
- 16 -

--------------------------------------------------------------------------------

 
ARTICLE XII
 
Funding
 
12.1  
No Funding.  Nothing in the Plan will be construed to create a trust or to
obligate the Company or any other person to segregate a fund, purchase an
insurance contract, or in any other way currently to fund the future payment of
any benefits hereunder, nor will anything herein be construed to give any
Participant or any other person rights to any specific assets of the Company or
of any other person.  The Plan constitutes a mere promise by the Company to make
benefit payments in the future, and is intended to be unfunded for tax
purposes.  Any benefits which become payable hereunder shall be paid from the
general assets of the Company, and the rights of any Participant or of his or
her estate or Beneficiary shall be those of an unsecured general creditor.

 
12.2  
Grantor Trust.  The Company, in its sole discretion, may establish, in a manner
not inconsistent with the requirements of Code section 409A(b), a trust (a
“grantor trust”) of which it is treated as the owner under Subpart E of
Subchapter J, Chapter 1 of the Code to provide for the payment of benefits
hereunder, subject to the claims of the Company’s general creditors in the event
of insolvency, and subject to such other terms and conditions as the Company may
deem necessary or advisable to ensure that benefits are not includable, by
reason of the trust, in the income of trust beneficiaries prior to their actual
distribution.

 
 
ARTICLE XIII
 
Miscellaneous
 
13.1  
Limitation on Benefit Payment.  To the extent applicable and except as otherwise
provided, this limitation shall be applied to all distributions that are
“subject to the Deduction Limitation” under this Plan.  If the Company
determines in good faith prior to a Change in Control that there is a reasonable
likelihood that any compensation paid to a Participant for a taxable year of the
Company would not be deductible by the Company solely by reason of the
limitation under Code section 162(m), then to the extent deemed necessary by the
Company to ensure that the entire amount of any distribution to the Participant
pursuant to this Plan prior to the Change in Control is deductible, the Company
may defer all or any portion of a distribution under this Plan; provided, that
the payment is made either during the Participant’s first taxable year in which
the Company reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year, the deduction of such payment will not be
barred by application of Code section 162(m) or during the period beginning with
the date of the Participant’s Separation from Service and ending on the later of
the last day of the taxable year of the Company which the Participant Separates
from Service or the 15th day of the third month following the Participant’s
Separation from Service, or if earlier upon a Change in Control, and provided
further that where any scheduled payment to a Participant in the Company’s
taxable year is delayed in accordance with this paragraph, the delay in payment
will be treated as a subsequent deferral election under Code section 409A unless
all scheduled payments to that Participant that could be delayed in accordance
with this paragraph are also delayed.  Any amounts deferred pursuant to this
limitation shall continue to be credited with interest in accordance with
Section 3.5.  Notwithstanding anything to the contrary in this Plan, the
Deduction Limitation shall not apply to any distributions made after a Change in
Control.

 
 
 
- 17 -

--------------------------------------------------------------------------------

 
13.2  
Status of Plan.  The Plan is intended to be a plan that is not qualified within
the meaning of Code section 401(a) and that is unfunded for tax purposes.  The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 
13.3  
Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company.  For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company.  The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 
13.4  
Company’s’s Liability.  The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant.  The Company shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 
13.5  
Nonassignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable, except that the foregoing shall not apply to any court
order specified in Section 13.16 below.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 
13.6  
Not a Contract of Employment.  The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between the Company and the
Participant.  Nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of the Company as a Director, or to
interfere with the right of the Company to discipline or discharge the
Participant at any time.

 
13.7  
Furnishing Information.  A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder.

 
13.8  
Terms.  Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 
13.9  
Captions.  The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 
 
- 18 -

--------------------------------------------------------------------------------

 
13.10  
Governing Law.  The provisions of this Plan shall be construed and interpreted
according to the laws of the Commonwealth of Massachusetts without regard to its
conflict of laws principles.

 
13.11  
Notice.  Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
overnight, registered or certified mail, to the address below:

 
Non-Employee Director Deferred Compensation Plan Committee
c/o General Counsel
Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.
 
13.12  
Successors.  The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns and the Participant and the
Participant’s designated Beneficiaries.

 
13.13  
Spouse’s Interest.  The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 
13.14  
Validity.  In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidly shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 
13.15  
Incompetent.  If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person.  The Committee may require proof of minority, incompetency, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 
13.16  
Court Order.  The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party.  In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Plan as the result of a property settlement
or otherwise, the Committee, in its sole discretion, shall have the right,
notwithstanding any election made by a Participant, to distribute immediately
the spouse’s or former spouse’s interest in the Plan to that spouse or former
spouse.

 
 
- 19 -

--------------------------------------------------------------------------------

 
13.17  
Distribution in the Event of Taxation.

 
(a) In General.  If, for any reason, all or any portion of a Participant’s
benefit under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee for a distribution of that portion of his
or her benefit that has become taxable.  Upon the grant of such a petition,
which grant shall not be unreasonably withheld, the Company shall distribute to
the Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan).  If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted.  Such a distribution shall affect and reduce
the benefits to be paid under this Plan.
 
(b) Code Section 409A.  Acceleration of the payment of benefits under the Plan
shall also be allowed at any time the Plan fails to meet the requirements of
Code section 409A and the regulations issued thereunder, to the extent such
acceleration is permitted under Treas. Reg. §1.409A-3(j)(4)(vii).  Any payment
made based upon the acceleration for the failure to meet the requirements of
Code section 409A and the regulations issued thereunder may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of section 409A of the Code and the regulations issued
thereunder.
 
13.18  
Code Section 409A.  The Plan shall be interpreted and construed in accordance
with Code section 409A and the Treasury regulations and other interpretative
guidance issued thereunder, including, to the extent required under Treas. Reg.
§1.409A-3(i)(2), enforcement of the six (6) month delay on any distribution upon
the Separation from Service of a “specified employee” within the meaning of Code
section 409A(a)(2)(B)(i).

 


 
IN WITNESS WHEREOF, the Company has signed this Plan document this ______ day of
__________________, 2008.
 
Boston Scientific Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 20 -

--------------------------------------------------------------------------------

 